Citation Nr: 0922503	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  98-07 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a compensable evaluation for laceration 
scar residuals of the right elbow. 

2.  Entitlement to a compensable evaluation for malaria.

3.  Entitlement to service connection for a right shoulder 
injury with recurrent dislocations.

4.  Entitlement to service connection for a left shoulder 
injury with recurrent dislocations.

5.  Entitlement to a compensable (10 percent) evaluation 
based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 
(2008).




REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona.

In November 2000 the Veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the testimony offered at that hearing has been associated 
with the claims file.  

In a February 2001 decision, the Board denied a compensable 
evaluation for laceration scar residuals of the right elbow 
and denied reopening the claim for service connection for a 
left eye disorder.  In this decision, the Board also reopened 
the Veteran's claims for service connection of right and left 
shoulder disorders and remanded them for further development.  
The Board also deferred adjudication of the 38 C.F.R. § 3.324 
claim.  Subsequently, that same month, the Veteran filed a 
motion for reconsideration of the Board's February 2001 
decision, see 38 C.F.R. § 20.1000 (2008), which motion was 
denied in April 2001.

Thereafter, the Veteran filed a timely appeal to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2001, the Secretary of VA and the Veteran (the parties) filed 
a joint motion to vacate the Board decision and remand it for 
compliance with the Veterans Claims Assistance Act.  The 
Court granted the motion in July 2001 and the Board's 
decision was vacated with respect to the issues of whether 
new and material evidence had been submitted to reopen the 
claim for service connection of a left eye disorder and 
denied an increased evaluation for laceration scar residuals 
of the right elbow.

In April 2003, following compliance with the joint motion, 
the Board again denied a compensable evaluation for 
laceration scar residuals of the right elbow and denied 
reopening the claim for service connection for a left eye 
disorder.  The Veteran appealed the decision to the Court.  
In a May 2005 order, the Court affirmed the Board in its 
denial to reopen the claim for service connection for a left 
eye disorder. However, the Court vacated and remanded the 
claim for a compensable evaluation for laceration scar 
residuals of the right elbow, determining that the Board had 
failed in its duty to assist by not providing the Veteran 
with a contemporaneous examination in connection with his 
claim for increased benefits.  

In a January 2006 decision, the Board remanded the Veteran's 
claim for entitlement to a compensable evaluation for 
laceration scars of the right elbow.  The development 
specified in this remand has been completed and the matter is 
once again before the Board.  

The Board notes that the Veteran's attorney has asserted that 
the Veteran's right elbow disability involves more than 
scarring and that VA has improperly limited the issue on 
appeal.  In this regard, the Board notes that the RO is 
currently developing a separate claim for compensation for a 
right elbow injury (claimed as bone and tendon damage).  
Accordingly, the only issue with respect to the right elbow 
before the Board is as stated above.  

The issues of entitlement to service connection for a right 
shoulder injury with recurrent dislocations, entitlement to 
service connection for a left shoulder injury with recurrent 
dislocations and entitlement to a compensable (10 percent) 
evaluation based on multiple noncompensable service-connected 
disabilities under the provisions of 38 C.F.R. § 3.324 are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

In a December 2008 statement, the Veteran raised a claim of 
service connection for a hernia secondary to service-
connected malaria.  This claim is REFERRED to the RO for 
appropriate action. 


FINDINGS OF FACT

1.  Throughout the applicable period, the Veteran's for 
laceration scar residuals of the right elbow has never been 
characterized as deep, caused limitation of function or 
motion, or manifested by tenderness, ulceration or 
instability; the scar has measured 5 cm. x 1 mm. and is 
slightly hypo-pigmented.  

2.  Throughout the applicable period, there is no medical 
evidence of record indicating that that Veteran has ever had 
an active relapse of malaria confirmed by the presence of 
malarial parasites in blood smears, or damage to his liver or 
spleen or any other residuals, subsequent to a relapse of 
active malaria.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for laceration 
scar residuals of the right elbow have not been met.  38 
U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic Codes 
7801-7805 (as in effect prior to August 30, 2002, and 
thereafter).

2.  The criteria for a compensable evaluation for malaria 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 
4.88b Diagnostic Code 6304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Via letters dated in November 2002 and May 2006, the Veteran 
was informed of his and VA's respective duties for supplying 
and obtaining information in support of his claims.  In a 
November 2008 letter, the Veteran was provided notice in 
accordance with Vazquez-Flores.  Following the provision of 
adequate notice the claims were readjudicated in a March 2009 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) (where notice was not provided 
prior to the AOJ's initial adjudication, this timing problem 
can be cured by the Board remanding for the issuance of a 
VCAA notice followed by readjudication of the claim by the 
AOJ).  Thus, any defect as to timeliness in the notice was 
cured.  

VA has obtained the Veteran's service treatment records, 
Social Security Administration (SSA) records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions regarding the 
severity of his disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations Pertaining to Disability Evaluations

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing the symptomatology with the criteria set forth in 
the Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate Diagnostic Codes (DCs) identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.  

Although the Veteran's entire history is reviewed when making 
a disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In addition, an appeal from the 
assignment of a disability rating requires consideration of 
the entire time period involved, and contemplates "staged 
ratings" where warranted.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

Evaluation of Laceration Scar Residuals of the Right Elbow

VA regulations for the evaluation of skin disabilities were 
revised effective August 30, 2002.  See 67 Fed. Reg. 49590-
49599 (July 31, 2002) and corrections 67 Fed. Reg. 58448-
58449 (Sept. 16, 2002).  The current claim was received prior 
to August 2002.  Thus, the prior and revised regulations are 
applicable to this claim. The Board is required to consider 
the claim in light of both the former and revised schedular 
rating criteria to determine whether an increased evaluation 
for the Veteran's scar is warranted.  VA's Office of General 
Counsel has determined that the amended rating criteria, if 
favorable to the claim, can be applied only for periods from 
the effective date of the regulatory change.  However, the 
Veteran does get the benefit of having both the old and the 
new regulations considered for the period after the change 
was made.  See VAOPGCPREC 3-00.  That guidance is consistent 
with longstanding statutory law, to the effect that an 
increase in benefits cannot be awarded earlier than the 
effective date of the change in law pursuant to which the 
award is made.  See 38 U.S.C.A. § 5110(g) (West 2002).  
Parenthetically, the Board also notes that VA recently 
amended the Schedule for Rating Disabilities by revising that 
portion of the Schedule that addresses the skin, so that it 
more clearly reflects VA's policies concerning the evaluation 
of scars, and specifically, 38 C.F.R. § 4.118, DCs 7800-7805; 
however, the amendment is effective for claims filed on and 
after October 23, 2008.  See 73 Fed. Reg. 54708-54712 (Sept. 
23, 2008).

Under the old criteria for DC 7804, a 10 percent evaluation 
is assigned for a superficial scar when there was objective 
evidence of tenderness and pain.  38 C.F.R. § 4.118, DC 7804 
(effective before and after August 30, 2002).  For other 
scars, the limitation of function of the part affected was to 
be rated. 38 C.F.R. § 4.118, DC 7805 (effective before and 
after August 30, 2002).

Further, DC 7801 and 7802, as in effect prior to August 30, 
2002, were applicable only to burn scars.  38 C.F.R. § 4.118 
(2001).  However, effective August 30, 2002, these DCs were 
revised to eliminate this requirement.

Under the revised DC 7801, scars other than head, face, or 
neck, that are deep or that cause limited motion, a 10 
percent disability rating is for assignment for an area or 
areas exceeding 6 square inches (39 sq cm); a 20 percent 
rating is assigned for an area or areas exceeding 12 square 
inches (77 sq. in); a 30 percent rating is warranted for an 
area or areas exceeding 72 square inches (465 sq. in), and a 
40 percent rating is assigned for an area or areas exceeding 
144 square inches (929 sq. in).  Under the revised DC 7802, 
scars, other than of the head, face or neck, that are 
superficial and that do not cause limited motion warrant a 10 
percent evaluation when the scars cover an area or areas of 
144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118 (2008).

Other potentially applicable rating codes include Diagnostic 
Codes 7803, and 7804. Under DC 7803 a 10 percent evaluation 
is assigned for unstable, superficial scars. DC 7804 provides 
a 10 percent evaluation for superficial scars that are 
painful on examination.  Under DC 7805 scars can also be 
assigned disability ratings based upon limitation of function 
of the affected part.  DC 7800 (disfigurement of the head, 
face, or neck) is not for application in the present case.  
Id.

Examination of the right elbow in March 1997 showed a 
laceration scar over the right elbow.  The scar revealed mild 
disfiguration and was well healed.  The Veteran reported that 
the elbow occasionally locked up; however, range of motion 
was full on objective examination and no other abnormalities 
were noted.  

At his November 2000 Board hearing, the Veteran testified 
that he had injured the bone in his right elbow and that it 
would lock up on him on occasion.  He related that he had a 
bone chip in the elbow, which was the cause of his elbow 
locking up.  The Veteran expressed his displeasure with his 
VA examination and stated that he felt it was not thorough. 

Following the Board's January 2006 remand, the Veteran was 
once again provided a VA examination to address his 
laceration scar residuals of the right elbow.  At the time of 
the examination, the Veteran offered a history of his in-
service injury.  He reported that since this injury he had 2 
to 3 episodes of the elbow locking in a flexed position, with 
pain.  Otherwise, the Veteran reported no pain and that the 
scar did not cause him any limitation of motion.  Examination 
showed a 5.1 cm. x 1 mm. scar, which was well-healed on the 
extensor side of the right arm.  There was no keloid 
formation.  It was non-tender and was not red.  It was not 
deforming in any way.  There was no adherence of any kind to 
the underlying tissue.  The skin was not atrophic, shiny, 
scaly, or abnormal except in the area of the scar.  It was 
neither elevated nor depressed and was basically superficial.  
There was no ulceration.  It was not tender or painful.  It 
was slightly lighter in color than the surrounding skin.  
Limitation of motion of the elbow was noted, but this was due 
to pathology unrelated to the scar.  The Veteran agreed that 
the scar did not cause any limitation of function of the 
elbow.

Entitlement to a compensable evaluation is not established 
for laceration scar residuals of the right elbow, under both 
the old and new regulations.  Repeated VA examination has 
shown no objective evidence of tenderness, pain, ulceration, 
or instability.  Examination has shown, and the Veteran 
agrees, that any limitation of motion is not related to this 
scar.  The scar has never been characterized as deep and does 
not meet or exceed 6 square inches.  The scar measures 5.1 
cm. x 1 mm.  In sum, throughout the relevant period, the 
evidence shows that this scar is superficial, slightly hypo-
pigmented and does not result in any functional limitation.  
For these reasons, the claim must be denied.  



Evaluation of Malaria

DC 6304, contemplating malaria, provides a noncompensable 
disability rating when malaria is not active, and provides a 
100 percent disability rating when it is an active disease.  
Thereafter, residuals such as liver or spleen damage are 
evaluated under the appropriate system.  The diagnosis of 
malaria depends on the identification of the malarial 
parasites in blood smears.  38 C.F.R. § 4.88b, DC 6304 
(2008).  Relapses must also be confirmed by the presence of 
malarial parasites in blood smears.  Id. at Note.

In March 1997, the Veteran was provided a VA examination to 
address his malaria claim.  At this time, the VA examiner 
noted that the Veteran had malaria in March of 1969.  The 
Veteran reported that he had been seen by a private physician 
for recurrence of malaria 6 or 7 times, but that he was not 
then on any treatment.  Examination showed mild diffuse 
tenderness over the upper abdomen, more over the right upper 
quadrant.  The liver, spleen and kidneys were non-palpable 
and no other abnormalities were noted.  The examiner assessed 
malaria in March of 1969 with residual recurrences 6 or 7 
times since then and remarked that the condition was stable 
and inactive at the time.  A March 1997 malaria smear was 
negative for malarial parasites.  

A February 2002 treatment note pertaining to back pain from 
the Tri-State Orthopedic Institute documents the Veteran's 
reported history of recurrent malaria with fevers, chills, 
arthralgias and myalgias.  Examination at this time resulted 
in a diagnosis of back pain of unknown etiology, although it 
was documented that the Veteran had underlying malaria that 
caused intermittent arthralgias and myalgias, which could be 
an inciting factor for his back discomfort.  No blood smear 
was taken at this time.

In February 2003 the Veteran once again was provided a 
malaria smear through VA.  At this time, the smear was 
negative for malarial parasites.  

In August 2006 the Veteran was once again provided a VA 
examination for malaria.  At the time of this examination, 
the Veteran reported repeated episodes of malaria ever since 
service, generally every 4 to 5 years, with the last 
recurrence in 1997.  He also related that he believed that he 
had more minor episodes since then, with only 1 or 2 days of 
similar symptoms of fever, shaking chills, nausea, vomiting, 
diarrhea and dizziness.  The Veteran also reported that he 
had once sought treatment through VA for these symptoms 
around 1985, but that he had been accused of being drunk and 
escorted from the facility, although he was apparently given 
prescription medications, without an examination.  The 
examiner noted the March 1997 negative malarial smear and 
doubted that the alleged prescriptions that the Veteran had 
been provided were for malaria based upon his description of 
treatment.  Based upon an examination, the examiner concluded 
that there was no objective evidence of malaria then or 
recurrently since 1969.  The examiner based this conclusion 
on the fact that the Veteran's history and examination did 
not suggest that he was chronically ill.  The examiner noted 
that a malarial smear would not be useful as the Veteran was 
not symptomatic.  

The Veteran contends that he is entitled to a compensable 
disability rating for service-connected malaria because he 
experiences relapses of his disability and that it has caused 
him other complications.  In numerous statements and through 
his testimony before the Board, the Veteran reported that he 
has experienced relapses every few years, manifested by 
nausea, diarrhea, vomiting, rapid swings from hot to cold 
with uncontrollable shivers with a high temperature.  He has 
also related that he believes that malaria has caused damage 
to his internal organs and musculoskeletal system.  A review 
of the record demonstrates that the Veteran is trained as a 
respiratory therapist.

Initially, the Board will address the Veteran's lay testimony 
and the February 2002 report from the Tri-State Orthopedic 
Institute.  The Board acknowledges the Veteran's contentions 
and reported history that he has had recurrences of malaria 
and that he has residuals thereof involving his internal 
organs and musculoskeletal system.  Nonetheless, although the 
Veteran is trained as a respiratory therapist, he is not 
competent to diagnose malaria or any residuals thereof.  See 
Black v. Brown, 10 Vet. App. 279, 284 (1997); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), 38 C.F.R. 
§ 3.159(a)(1) (competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions).  Likewise, these are not issues 
capable of lay resolution.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992); see also Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  Similarly, the Board affords the 
February 2002 report from the Tri-State Orthopedic Institute 
no probative value.  The conclusion that the Veteran had 
arthralgias and myalgias related to malaria was not based 
upon an examination for the purpose of evaluating malaria and 
is clearly based solely upon the Veteran's reported, 
unsubstantiated history.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account is of no probative value.  See, e.g., 
Reonal v. Brown, 5 Vet. App. 458, 460 (1993); Moreau v. 
Brown, 9 Vet. App. 389, 395-396 (1996); Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  Accordingly, the Board affords 
this evidence no probative value.  

Entitlement to a compensable evaluation for malaria is not 
warranted.  Repeated VA examination has shown negative 
malarial smears.  This shows that throughout the applicable 
period that malaria has never been an active disease and that 
no relapses have occurred.  As noted above, relapses must be 
confirmed by the presence of malarial parasites in blood 
smears.  See 38 C.F.R. § 4.88b, DC 6304, Note.  Likewise, 
there is no objective evidence of any residuals of malaria.  
Although VA examination once disclosed abdominal tenderness, 
this did not result in any diagnosed malaria residuals.  The 
most recent VA examination similarly did not result in a 
diagnosis of any residuals and showed that the Veteran was 
not chronically ill.  As noted above, the Veteran's 
assertions regarding residuals are of no probative value, as 
is the February 2002 note from the Tri-State Orthopedic 
Institute regarding residual myalgias and arthralgias.  The 
Board may appropriately favor the opinion of one competent 
medical authority over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995); Wensch v. Principi, 15 Vet. App. 362, 
367 (2001).  For these reasons, the preponderance of the 
evidence is against the claim and it must be denied.   



Extraschedular Consideration

The Board has also considered whether the Veteran's 
disabilities present an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability levels and 
symptomatology; thus, his disability picture is contemplated 
by the rating schedule, and the assigned schedular 
evaluations are, therefore, adequate.  See Thun v. Peake, 22 
Vet. App. 111, 115 (2008).  Consequently, referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to a compensable evaluation for laceration scar 
residuals of the right elbow is denied.

Entitlement to a compensable evaluation for malaria is 
denied.


REMAND

The Veteran is contending that he dislocated both of his 
shoulders in December 1969 while stationed with the 97th 
Signal Battalion in Sandhofen, Germany.  Specifically, he has 
related that on approximately December 21st and 22nd of 1969 
he dislocated both of his shoulders when he twice fell out of 
bed.  His personnel records have not been associated with the 
file and he has asserted that morning reports would document 
his inability to be present and accounted for during this 
period due to his shoulder dislocations.  VA is under a duty 
to obtain records in the custody of a Federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  Accordingly, VA must 
attempt to obtain these records.  If it is confirmed that the 
Veteran was stationed in Sandhofen, Germany at this time, the 
AMC/RO should attempt to obtain the morning reports for the 
approximate time frame that the Veteran alleges he dislocated 
his shoulders and undertake any additional necessary 
development.  

Due to the Board's remanding of the claims for service 
connection of right and left shoulder injuries with recurrent 
dislocations, the claim for entitlement to a 10 percent 
evaluation under the provisions of 38 C.F.R. § 3.324 based 
upon multiple noncompensable service-connected disabilities 
will be deferred.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's 
personnel records and associate them with 
the claims file.  Should the Veteran's 
personnel records confirm that he was 
stationed in Sandhofen, Germany, conduct 
additional development as necessary, 
including obtaining morning reports for 
the time frame that the Veteran alleges he 
dislocated his shoulders.

Perform any and all follow-up as 
necessary, and document negative results.

2.  After the development requested above 
has been completed to the extent possible, 
review the record and adjudicate the 
Veteran's claims.  If these claims remain 
denied, the Veteran and his attorney 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto before this 
case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


